The Honorable Lu Hardin State Senator 309 South Vancouver Russellville, AR 72801
Dear Senator Hardin:
This is in response to your request for an opinion on the followng question:
  Does A.C.A. § 24-10-402 permit a retirement fund with an investment advisor to diversify by purchasing all types of mutual funds?
As you note in your request, this question was answered on June 12, 1990, by a previous administration. See Att'y Gen. Op. No. 90-178 (copy enclosed). You have asked for my review of that opinion, and for the issuance of a new opinion regardless of whether my response is the same.
I have reviewed Opinion Number 90-178, and agree that while the question is not easily resolved, the answer is in all likelihood "yes." Legislative clarification may be indicated.1 But in the absence of such clarification, I agree with the rationale and the conclusions reached in Opinion Number 90-178.
Sincerely,
WINSTON BRYANT Attorney General
WB:ch
1 The relevant provisions were not amended during the 1991 legislative session.